IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

PATRICK A. BREWER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-0848

FLORIDA COMMISSION ON
OFFENDER REVIEW,

     Respondent.
___________________________/

Opinion filed August 11, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Patrick A. Brewer, pro se, Petitioner.

Rana Wallace, General Counsel, and Mark Hiers, Assistant General Counsel, Florida
Commission on Offender Review, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

WETHERELL, WINSOR, and M.K. THOMAS, JJ., CONCUR.